      Case 1:18-cv-03501-JGK Document 211 Filed 12/07/18 Page 1 of 3



               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF NEW YORK



DEMOCRATIC NATIONAL
COMMITTEE,

                           Plaintiff,                    Case No. 1:18-cv-3501-JGK-SDA

                  v.
                                                         Oral Argument Requested
THE RUSSIAN FEDERATION, et al.,

                           Defendants.




      DEFENDANT DONALD J. TRUMP FOR PRESIDENT, INC.’S
              NOTICE OF MOTION TO DISMISS
             COUNTS II, III, IV, VIII, XII, AND XIV
               OF THE AMENDED COMPLAINT


    James M. Gross                                     Michael A. Carvin (pro hac vice)
    JONES DAY                                            Counsel of Record
    250 Vesey Street                                   William D. Coglianese (pro hac vice)
    New York, NY 10281                                 Vivek Suri
    (212) 326-3939                                     JONES DAY
    jgross@jonesday.com                                51 Louisiana Avenue, NW
                                                       Washington, DC 20001
                                                       (202) 879-3939
                                                       macarvin@jonesday.com
                                                       wcoglianese@jonesday.com

                          Counsel for Donald J. Trump for President, Inc.
          Case 1:18-cv-03501-JGK Document 211 Filed 12/07/18 Page 2 of 3



         PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law in Support

of Defendant Donald J. Trump for President, Inc.’s (“the Campaign’s”) Motion to Dismiss Counts

II, III, IV, VIII, XII, and XIV of the Amended Complaint; the Exhibits annexed thereto; and all

prior pleadings, submissions and proceedings herein, the Campaign moves the United States District

Court for the Southern District of New York (located in the Daniel Patrick Moynihan United States

Courthouse, 500 Pearl Street, New York, New York) for an order granting the Campaign’s Motion to

Dismiss Counts II, III, IV, VIII, XII, and XIV of the Amended Complaint, in accordance with

Federal Rule of Civil Procedure 12(b)(6), and for such other and further relief as the Court deems

just and proper.



Dated:    December 7, 2018                                Respectfully submitted,

                                                          /s/ Michael A. Carvin

         James M. Gross                                   Michael A. Carvin (pro hac vice)
         JONES DAY                                          Counsel of Record
         250 Vesey Street                                 William D. Coglianese (pro hac vice)
         New York, NY 10281                               Vivek Suri
         (212) 326-3939                                   JONES DAY
         jgross@jonesday.com                              51 Louisiana Avenue, NW
                                                          Washington, DC 20001
                                                          (202) 879-3939
                                                          macarvin@jonesday.com
                                                          wcoglianese@jonesday.com

                             Counsel for Donald J. Trump for President, Inc.
          Case 1:18-cv-03501-JGK Document 211 Filed 12/07/18 Page 3 of 3



                                     CERTIFICATE OF SERVICE

        I, Michael A. Carvin, certify that on December 7, 2018, I caused the foregoing document to

be electronically filed with the Clerk of Court using the CM/ECF system, which will send a notice

of electronic filing to all registered parties.


Dated: December 7, 2018                           /s/ Michael A. Carvin
                                                  Michael A. Carvin

                                                  Counsel for Defendant Donald J. Trump for President, Inc.
